 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEGGY LOPEZ,                                       No. 2:17-CV-1451-KJM-DMC
12                        Plaintiff,
13               v.                                      FINDINGS AND RECOMMENDATIONS
14    LASSEN JACKSON COMMUNITY
      PARTNERS, et al.,
15
                          Defendants.
16

17

18                    Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court are separate unopposed motions to dismiss filed by defendants Lassen Jackson Community

20   Partners, Amand Kannan, MBS Property Management, Inc., The Beneficial Housing Foundation,

21   and WNC Development Partners (Doc. 14) and defendant North American Risk Services (Doc.

22   15).1

23   ///

24   ///

25   ///

26   ///

27
             1
                  Other named defendants – Vinyl Designs, Precision General Contracting
28   Company, Inc., Mercury Insurance Group – appear not to have yet been served.
                                                  1
 1                                    I. PLANITIFF’S ALLEGATIONS

 2                  This action proceeds on plaintiff’s original complaint (Doc. 1). Plaintiff names the

 3   following as defendants: (1) Lassen Jackson Community Partners; (2) Amand Kannan; (3) Vinyl

 4   Designs; (4) MBS Property Management, Inc., (5) Precision General Contracting Company, Inc.,

 5   (6) Mercury Insurance Group; (7) North American Risk Services; (8) The Beneficial Housing

 6   Foundation; and (8) WNC Development Partners. Plaintiff asserts the basis for this court’s

 7   jurisdiction is a federal question under the Fair Housing Act. See id. at 2. Plaintiff asserts the

 8   following factual allegations:

 9                        1.    Plaintiff rented an apartment in Fall 2012 at the Lassen
                    View Apartments in Red Bluff, California.
10
                           2.     The Lassen View Apartments were designed for seniors
11                  and funded under a federal housing program.
12                         3.       In early 2015, all tenants at the Lassen View Apartments,
                    including plaintiff, were informed the property had been sold to defendant
13                  Kannan and that a new property management company, defendant MBS
                    Property Management, Inc., would be taking over management
14                  responsibilities.
15                          4.      Tenants were invited to attend a meeting with staff from
                    MBS Property Management, Inc., as well as staff from defendant
16                  Precision General Contracting Company, Inc., which apparently had been
                    contracted to remodel the apartments.
17
                            5.      At this meeting, plaintiff asked whether grab bars currently
18                  installed in the bathrooms would be re-installed after the remodel.
19                          6.     Plaintiff did not want the carpet in her unit removed as part
                    of the remodeling process.
20
                           7.      As to grab bars, plaintiff was informed that she would have
21                  to request an accommodation to have them replaced as part of the
                    remodel.
22
                           8.      Plaintiff made the requested accommodation as part of “the
23                  mass application for occupancy with the new owner” and was never
                    informed this request was insufficient to ensure replacement of the grab
24                  bars.
25                          9.       Plaintiff lived next door to a neighbor she considered
                    hostile and “did not want to have to pack everything up in her apartment
26                  and still live next door to a hostile neighbor.”
27   ///
28   ///
                                                        2
 1           10.     Plaintiff spoke on the phone in early May 2015 with Mike
     Hawthorn, the manager with defendant MBS Property Management, Inc.,
 2   to ask if she could move into a different apartment sometime during the
     remodel but, according to plaintiff, never received an answer.
 3
             11.    Plaintiff informed Mr. Hawthorn she was “now dedicated
 4   to finding a new place to live.”

 5           12.    Sometime in May 2015, defendant Kannan determined
     “that one grab bar was to be replaced in all of the apartments being
 6   remodeled.”

 7          13.     New shower-tub enclosures were installed in all apartments
     with one grab bar at the entrance wall but without any grab bars along the
 8   back of the enclosure.

 9           14.    Plaintiff complained about the lack of the second grab bar
     along the back of the enclosure.
10
            15.    Plaintiff states the one grab bar along the entrance that was
11   replaced was done so with loose screws.

12          16.     According to plaintiff, Mr. Hawthorn failed to show up for
     a meeting in June 2015 to “check the construction progress” in the
13   apartment and to answer questions.

14          17.     At this point, plaintiff believed retaliation was occurring.

15          18.     Plaintiff states that an “agent” with defendant Precision
     General Contracting Company, Inc., “came to find out what Peggy Lopez
16   was complaining about” and plaintiff explained the dangerous nature of
     the improperly installed grab bar and the lack of a second grab bar at the
17   back of the shower/tub enclosure.

18          19.     Upon returning from a visit with her daughter in North
     Dakota in July 2015, plaintiff noticed her desk had been damaged during
19   the remodel.

20           19.    Plaintiff also learned that, despite being assured tenants’
     furniture would be stored in enclosed storage units during the flooring
21   remodel, her furniture “had been set outside of her apartment and left there
     on one of the hottest days of the summer,” causing the glue on her desk to
22   melt and causing the molding to come apart.

23           20.    On July 14, 2017, while pulling her suitcase from her trip
     to her apartment, plaintiff “turned the corner from the public sidewalk to
24   the short sidewalk to her door and found herself flat on the ground across
     her sidewalk.”
25
            21.     According to plaintiff, she fell due to bolts which were left
26   behind after removal of a handrailing along the sidewalk.
27            22.  Plaintiff states she met with representatives of defendants
     Mercury Insurance Group and North American Risk Services regarding
28   the fall.
                                        3
 1                         23.     Plaintiff claims she was informed by defendant North
                    American Risk Services it was not the insurance carrier for defendant
 2                  Vinyl Designs.

 3                          24.    On August 25, 2015, plaintiff received a notice from
                    defendant MBS Property Management, Inc., informing her that a failure to
 4                  provide required information “for recertification” would result in a 30-day
                    notice to terminate.
 5
                            25.    On August 26, 2015, plaintiff was blocked from her
 6                  apartment, apparently due to landscaping work being done without any
                    notice to tenants.
 7
                           26.     On July 12, 2016, plaintiff was informed that she had been
 8                  accepted as a tenant at another federally subsidized housing project.

 9                          27.     According to plaintiff:

10                                  On August 16, 2016, Peggy Lopez had a telephone
                            conversation with Diane Everhart, Resident Manager Lassen
11                          View Apartments. Diane states to Peggy that Peggy could
                            move any time. Peggy explained that the new property she
12                          would be renting was federally subsidized. The manager at
                            Peggy’s new property had informed Peggy that it was against
13                          the law for Peggy to pay rent at two federal properties. Peggy
                            explained this understanding of the law limiting to rent
14                          payment on only one federally subsidized property. Diane
                            stated that Diane could do something on the computer and it
15                          would show that Peggy was not a tenant, without refunding the
                            paid rent to Peggy. Peggy felt threatened and thought that this
16                          was a fraud on the federal government and Peggy could be
                            barred from renting federal subsidized housing in the future if
17                          Peggy went along with what seems a scheme to get Peggy
                            barred from federal subsidized housing.
18
                    See id. at 4-11.
19

20                  Plaintiff asserts these facts give rise to the following claims: (1) violation of the

21   Fair Housing Act; (2) slander per se; (3) negligence; (4) premises liability; (5) false

22   imprisonment; (6) oppression and elder abuse; (7) insurance fraud and bad faith; and (8) negligent

23   infliction of emotional stress. See id. at 11-4. As to the Fair Housing Act claim, plaintiff states:

24                          Violation of the Fair Housing Act, a violation of Peggy’s Civil
                    Rights. The Fair Housing Act was developed to protect certain classes of
25                  citizens from discrimination in housing. Aman Kannan, Lassen Jackson
                    Community Partners, MBS Property Management Inc., Vinyl Designs,
26                  Inc., Precision GCC, Inc., Beneficial Housing Foundation, and WNC
                    Development Partners through harassment have attempted to force Peggy
27                  Lopez from living in peace until she could find safe affordable alternative
                    housing. Peggy Lopez is a member of the class of citizens the Fair
28                  Housing Act was designed to protect. Each act of forcing Peggy to argue
                                                        4
 1                  to keep the grab bars in her shower/bath enclosure (keep her apartment
                    safe), threatening to evict Peggy, asking Peggy to break the law by paying
 2                  rent at two separate federal subsidized housing units, not noticing Peggy
                    of the landscaping work that would force her to either be locked into her
 3                  apartment or barred from entering her apartment, causing Peggy emotional
                    stress, making her home feel unsafe, failing to completely repair the
 4                  damage to Peggy’s property, inviting Peggy to commit fraud on the
                    federal government, alone is not an indication of discrimination. Gathered
 5                  all together the combined events are to push Peggy Lopez out of federally
                    subsidized housing. Peggy Lopez is a senior citizen and handicapped. . . .
 6
                    Id. at 11-12.
 7

 8

 9                           II. STANDARDS FOR MOTION TO DISMISS

10                  In considering a motion to dismiss, the court must accept all allegations of material

11   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

12   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

13   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

14   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

15   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

16   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

17   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

18   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

19   Kerner, 404 U.S. 519, 520 (1972).

20                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

21   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

22   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

23   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

24   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain

25   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

26   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

27   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

28   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
                                                        5
 1   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 2   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

 3   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

 4   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

 5   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

 6   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

 7                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

 8   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

 9   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

10   documents whose contents are alleged in or attached to the complaint and whose authenticity no

11   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

12   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

13   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

14   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

15   1994).

16                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

17   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

18   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

19

20                                            III. DISCUSSION
21            A.    Defendants Lassen Jackson Community Partners, Amand Kannan, MBS
                    Property Management, Inc., The Beneficial Housing Foundation, and WNC
22                  Development Partners
23                  In their unopposed motion to dismiss, defendants Lassen Jackson Community

24   Partners, Amand Kannan, MBS Property Management, Inc., The Beneficial Housing Foundation,

25   and WNC Development Partners argue that plaintiff has not stated a plausible claim for relief

26   under the Fair Housing Act (FHA). Regarding plaintiff’s assertion of a claim under the FHA,
27   ///

28   ///
                                                         6
 1   defendants contend:

 2                          Plaintiff’s claim of federal jurisdiction appears to be based entirely
                   on the federal Fair Housing Act (“FHA”) (42 U.S.C. §§ 3601, et seq.) As a
 3                 preliminary matter, it is not entirely clear what provisions of the FHA
                   were allegedly violated. The “Basis for Federal Jurisdiction” section of the
 4                 complaint lists six different sections or subsections of the FHA. (ECF No.
                   1, at 2.) The remainder of the complaint does not state which of those
 5                 sections were allegedly violated, or how. The complaint’s vagueness alone
                   provides a standalone basis to dismiss the action for failure to state a claim
 6                 upon which relief may be granted. E.g., Prime Healthcare Sevs. – Shasta,
                   LLC v. United Healthcare Servs., 2017 U.S. Dist. LEXIS 162863, at *8-9
 7                 (E.D. Cal. Sept. 29, 2017) (See Declaration of Adam C. Young in Support
                   of Motion to Dismiss, Exh. A.).
 8                          Further, the complaint does not state a plausible claim for relief
                   under the FHA. 42 U.S.C. § 3604(b), the anti-discrimination provision of
 9                 the FHA, makes it unlawful to “discriminate against any person in the
                   terms, conditions, or privileges of sale or rental of a dwelling, or in the
10                 provision of services or facilities in connection therewith, because of race,
                   color, religion, sex, familial status, or national origin.” 42 U.S.C. §
11                 3604(f)(2) extends the same protections from discrimination on the basis
                   of physical handicap. A prima facie claim of discrimination under the
12                 FHA requires the plaintiff to prove that “a protected group has been
                   subjected to explicitly differential -- i.e. discriminatory -- treatment.”
13                 Community House, Inc. v. City of Boise, 468 F.3d 1118, 1125 (9th Cir.
                   2006).
14                          42 U.S.C. § 3617, the anti-retaliation provision of the FHA, makes
                   it unlawful to “coerce, intimidate, threaten or interfere with any person in
15                 the exercise or enjoyment of, or on account of his having exercised or
                   enjoyed, or on account of his having aided or encouraged any other person
16                 in the exercise or enjoyment of any right granted or protected by” the
                   substantive anti-discrimination provisions of the FHA. In order to make
17                 out a prima facie case for retaliation under the FHA, a plaintiff must show
                   that “(1) [s]he engaged in a protected activity; (2) the defendant subjected
18                 [her] to an adverse action; and (3) a causal link exists between the
                   protected activity and the adverse action.” Walker v. City of Lakewood,
19                 272 F.3d 1114, 1128 (9th Cir. 2001).
                            Plaintiff’s complaint does not make out a plausible claim that she
20                 was discriminated against on the basis of any protected class, or that she
                   was subjected to retaliation on the basis of reporting any such
21                 discrimination. Plaintiff alleges that she is a senior citizen who is also
                   disabled. However, she does not state any facts which might support a
22                 plausible inference that she was treated differently from other tenants on
                   the basis of either classification. In fact, Plaintiff does not allege that she
23                 was dissimilarly situated from any other tenants in her complex. The
                   complaint alleges that the Lassen View Apartments were designed for
24                 seniors and funded under USDARD. (ECF No. 1, at 4.) That being the
                   case, her complaints about any of the conduct referenced in the complaint
25                 also cannot plausibly form the basis for a retaliation charge under FEHA.
                   Accordingly, her claim (or claims) under FEHA must be dismissed.
26
27   ///

28   ///
                                                       7
 1                  As defendants note, plaintiff alleges the Lassen View Apartments is a federally

 2   subsidized housing project for seniors. Plaintiff further alleges that she is a senior citizen. It is

 3   reasonable to infer from this alleged fact all of the other tenants at the Lassen View Apartments

 4   are also seniors. Plaintiff specifically alleges that she is a senior citizen. According to

 5   defendants, plaintiff cannot sustain a discrimination claim under the FHA based on her status as a

 6   senior citizen because all tenants at the Lassen View Apartments are senior citizens and,

 7   therefore, plaintiff cannot establish she was treated differently than any other tenant on the basis

 8   of her age. Though there are no facts alleged in the complaint to indicate all tenants are also

 9   handicapped, as plaintiff alleges she is, defendants make the same argument as to discrimination

10   based on that status.

11                  At the outset, the court finds defendants’ reliance on Community House, Inc. v.

12   City of Boise, 468 F.3d 1118 (9th Cir. 2006) is misplaced. In Community House, plaintiffs

13   challenged a men-only policy at a homeless shelter. See id. In reversing the district court’s

14   denial of a preliminary injunction in favor of female plaintiffs, the Ninth Circuit held the policy of

15   not allowing women was facially discriminatory. See id. The court so held even though all of the

16   allowed residents of Community House were the same gender and, therefore, none were being

17   treated differently on account of gender. Thus, the relevant inquiry is whether plaintiff is being

18   treated differently than other member of the community in general, not whether she is being

19   treated differently than other residents of the Lassen View Apartments.

20                  The court nonetheless agrees with defendants’ overall argument plaintiff fails to
21   state a discrimination claim under the FHA because her claims are vague. According to plaintiff,

22   defendants’ conduct violated sections 804(f)(1)(B), 804(f)(2), 804(f)(3)(A), 804(f)(3)(B),

23   813(a)(1)(A), and 818 of the FHA. See Doc. 1, p. 2. Plaintiff does not, however, explain which

24   alleged conduct by which named defendant violated which provision such that defendants can be

25   said to be on fair notice as to both the legal and factual nature of any specific claimed violation as

26   to any particular defendant. See Bell Atl. Corp, 550 U.S. at 555. Plaintiff’s complaint should be
27   dismissed with leave to amend her FHA claims.

28   ///
                                                         8
 1          B.      Defendant North American Risk Services

 2                  Defendant North American Risk Services argues in its separate unopposed motion

 3   to dismiss plaintiff fails to state any viable claims against it under state law. Because, for the

 4   reasons discussed above, plaintiff does not currently plead a viable federal claim such as would

 5   confer subject matter jurisdiction on this court, the court could decline to exercise supplemental

 6   jurisdiction over plaintiff’s state law claims, which are the subject of defendant North American

 7   Risk Services’ motion. It is possible, however, plaintiff will be able to amend her complaint to

 8   state claims under the FHA upon which relief can be granted, in which case plaintiff’s state law

 9   claims would properly be the court incident to a cognizable federal claim. The undersigned,

10   therefore, recommends the District Judge deny defendant’s motion without prejudice to renewal

11   upon the filing of a first amended complaint.

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         9
 1                                          IV. CONCLUSION

 2                    Based on the foregoing, the undersigned recommends that:

 3                    1.     The unopposed motion to dismiss by defendants Lassen Jackson

 4   Community Partners, Amand Kannan, MBS Property Management, Inc., The Beneficial Housing

 5   Foundation, and WNC Development Partners (Doc. 14) be granted;

 6                    2.     The unopposed motion to dismiss by defendant North American Risk

 7   Services (Doc. 15) be denied without prejudice to renewal upon the filing of a first amended

 8   complaint; and

 9                    3.     Plaintiff’s complaint be dismissed with leave to amend.

10                    These findings and recommendations are submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12   after being served with these findings and recommendations, any party may file written objections

13   with the court. Responses to objections shall be filed within 14 days after service of objections.

14   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16

17

18   Dated: February 11, 2019
                                                         ____________________________________
19                                                       DENNIS M. COTA
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                       10
